Title: To John Adams from Benjamin Rush, 16 December 1811
From: Rush, Benjamin
To: Adams, John



My dear Old friend
Philadelphia Decemr 16. 1811.

Mr Jefferson and I exchange letters Once in six, nine or twelve Months. This day I received a few lines from him in which he introduces your Name in the following Words. After mentioning the Visit paid to you by his two neighbours—the Messrs Coles last summer he adds, “Among Other things he [Mr Adams] adverted to the unprincipled licenciousness of the press against myself—adding—I always loved Jefferson, and still love him. This is eno’ for me. I only needed this knowledge to revive towards him all the Affections of the most cordial moments of our lives. It is known to those Who have heard me speak of Mr: Adams that I have ever done him justice myself, & defended him When assailed by Others with the Single exception as to his political Opinions, but with a man possessing so many estimable Qualities, Why should we be seperated by mere differences of Opinion in politicks, Religion, philosophy or any thing else. His Opinions are as honestly formed as my own. Our different Views of the same subjects are the results of the difference in our organization & experience. I have never withdrawn from any man upon that Acct:, Altho’ many have done it from me, much less should I do it from One with whom I had gone thro’, with hand and heart so many trying Scenes. I wish therefore for an Apposite Occasion to express to Mr Adams my unchanged Affection for him. There is an Awkwardness which hangs over the resuming a Correspondence to long discontinued unless Something should arise which should call for a letter. Time and Chance may perhaps generate Such an Occasion, of which I shall not be wanting in promptitude to avail myself.”
And now my dear friend,—permit me Again to suggest to you,—to receive the Olive branch which has thus been offered to you by the hand of a Man who still loves you. Fellow labourers in creating the great fabric of American Independance, Fellow Sufferings Sufferers in the Calumnies and falsehoods of party rage!—Fellow heirs Of the gratitude, and Affection of posterity!—and Fellow passengers in a stage that must shortly Convey you both into the presence of that a Judge with whom the forgiveness of injuries and love of enemies is the condition of Acceptance,—embrace—embrace each Other!—Bedew your letters of reconcilliation with tears of Affection and joy.—Bury in Silence all the Causes of your seperation. Recollect that explanations may be proper between lovers, but are never so between divided friends. Were I near to you I would put a pen into your hand, and guide it, while I it composed the following short Address to Mr: Jefferson.
“My dear Old friend Friend and fellow labourer in the Cause of the liberty and independance of our Common Country, I salute you with the most cordial good Wishes for your health and happiness.John Adams.”
Excuse the liberty I have taken, and be assured of the respect, and Affection & gratitude of / yours truly
Benjn: Rush.